OPINION — AG — ** GRANDFATHER CLAUSE — COURT REPORTERS ** UNLESS A COUNTY COURT REPORTER'S PRINCIPAL OCCUPATION FOR AT LEAST FIVE YEARS PRECEDING MARCH 1, 1955, WAS IN FACT THAT OF A VERBATIM REPORTER IN PROFICIENTLY TAKING AND TRANSCRIBING DEPOSITIONS, INVESTIGATIONS, CONVENTIONS, COURT PROCEEDINGS, AND/OR HEARINGS, SUCH COUNTY COURT REPORTER WOULD NOT HAVE BEEN ENTITLED TO SECURE A CERTIFIED COURT REPORTER CERTIFICATE UNDER THE BILL. CITE: 20 O.S. 107 [20-107], 59 O.S. 962 [59-962] 59 O.S. 964 [59-964] (RICHARD M. HUFF)